Citation Nr: 0934003	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  02-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lumbar spine disability.

2.  Entitlement to service connection for a sleep disability, 
to include as secondary to service-connected hiatal hernia 
with gastroesophageal reflux (GERD).

3.  Entitlement to an increased rating for service-connected 
hiatal hernia with GERD, currently rated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to October 
1984.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A March 2004 rating decision determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for a lumbar spine 
disability, and denied entitlement to service connection for 
a sleep disability.  

A November 2001 rating decision denied entitlement to an 
increased rating for a hiatal hernia with GERD.  

The increased rating issue was previously remanded in August 
2004, and all of the issues in appellate status were remanded 
in June 2006.

The Veteran testified at a Board hearing in July 2003 with 
regard to the increased rating issue on appeal.

In May 2003, the Veteran submitted a claim to reopen 
entitlement to service connection for disability of the 
lumbosacral spine, and referenced 1987 VA medical treatment 
related to the cervical spine and skull.  It is not clear 
whether such submission constituted evidence in support of 
his claim to reopen entitlement to service connection for 
disability of the lumbosacral spine, or whether it 
constituted a new claim of service connection for cervical 
spine and skull disability.  This is referred to the RO for 
appropriate action.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for disability of the lumbosacral spine, and 
entitlement to service connection for sleep disorder are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDING OF FACT

The Veteran's service-connected hiatal hernia with GERD is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation productive of 
considerable impairment of health, but is not productive of 
material weight loss or moderate anemia, or other symptom 
combinations productive of severe impairment of health. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for hiatal hernia with gastroesophageal reflux disease have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to Notify

In this case, VA satisfied its duties to the Veteran in VCAA 
letters issued in August 2004 and June 2006.  The Board 
acknowledges that such letters were issued subsequent to 
initial adjudication, but were issued following Board remand 
of the increased rating issue.  Collectively, the VCAA 
letters notified the Veteran of what information and evidence 
is needed to substantiate his increased rating claim, as well 
as what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The August 2004 and June 2006 letters have clearly 
advised the Veteran of the evidence necessary to substantiate 
his claim for an increased rating. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
The Board acknowledges that the Veteran has not received 
proper notice pursuant to Vazquez-Flores.  Nevertheless, the 
Board finds that the notice error did not affect the 
essential fairness of the adjudication because the June 2006 
VCAA notice fully informed the Veteran that he may submit 
medical evidence as well as lay observations and employer 
statements in support of his claim.  Moreover, VA examiners 
have inquired as to the impact the Veteran's disability has 
on his employment and daily activities.  Further, the Veteran 
is represented by a national service organization, which 
would have actual knowledge of the information necessary to 
substantiate the Veteran's claim.  It is appropriate to 
assume that the Veteran's representative included information 
concerning the elements of the claim in its guidance to the 
Veteran.  A notice defect can be cured by actual knowledge on 
the part of the claimant, see Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Moreover, the VCAA notices provided all information necessary 
for a reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

In June 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

Duty to Assist

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's post-service VA and private medical records.  There 
is no indication of relevant, outstanding records which would 
support the Veteran's increased rating claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains several VA examination reports 
pertaining to the issue on appeal.  Collectively, the 
examination reports obtained are thorough and contain 
sufficient information to decide the increased issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating issue on appeal.

Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The Veteran's service-connected GERD with hiatal 
hernia has been rated by the RO as 30 percent disabling under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, a 60 percent evaluation is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is assigned when there is 
evidence of persistently recurrent epigastric distress with 
dysphasia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent evaluation 
is assigned when there is evidence of two or more of the 
symptoms for the 30 percent evaluation of less severity.   38 
C.F.R. § 4.114, Diagnostic Code 7346.

In November 2001, the Veteran underwent a VA examination.  
The examiner noted that an October 2000 endoscopy showed 
small hiatal hernia, normal mucosa, no Barrett's seen, no 
ulcer, and no arteriovenous malformation seen.  The 
impression was small hiatal hernia and the examination was 
otherwise normal.  On physical examination, he was noted to 
be well-developed, well-nourished, and slim, weighing 154 
pounds.  His abdomen was soft, no organomegaly, no CVA 
tenderness, and bowel sounds were normal.  The assessment was 
hiatal hernia with GERD.  The examiner noted moderate 
symptomatology consisting of eating frequent small meals, 
about 10 to 15 times a day, occasional regurgitation, 
frequent dyspepsia, and that he was currently on a protein 
pump inhibitor and H2 blocker.

In March 2005, the Veteran underwent a VA examination.  The 
Veteran reported that since 2002 he has experienced 
increasing GERD problems including nightly reflux and 
recurring heartburn.  An EGD and colonoscopy performed in 
2002 showed no ulcers, persistent hiatal hernia or GERD.  He 
reported that his daytime symptoms resolved with current 
treatment, but he still experiences nighttime reflux 
frequently, which disturbs his rest.  He reported weekly 
episodes of abdominal colic, nausea or vomiting, and 
abdominal distention, which is moderate in severity.  He also 
experiences constipation.  He experiences heartburn, upper 
abdomen pain or discomfort, distention, regurgitation, and 
difficulty swallowing, especially bread products.  He 
reported gnawing or burning pain which occurs several times a 
week at night lasting 2 to 3 hours.  The location is the 
substernal and esophageal.  He denied any episodes of 
hematemesis or melena.  He reported belching and early 
satiety.  His response to treatment has been characterized as 
fair.  His weight was recorded as 167 pounds and there was no 
weight change noted.  There were no signs of significant 
weight loss or malnutrition.  There were no signs of anemia.  
His abdomen was soft, with no epigastric tenderness.  He had 
normal to hyperactive bowel sounds.  There was normal mucosa 
posterior pharynx, no irritation or inflammation.  He was 
well-developed, well nourished, slender in no apparent 
distress.  A March 2005 upper GI showed small sliding hiatal 
hernia with no significant reflux.  There were minimal 
changes in the post bulbar area suggesting mild duodenitis.  
A March 2005 CBC was essentially normal with no anemia.  The 
diagnoses were sliding hiatal hernia; mild duodenitis; and, 
GERD.  

In August 2006, the Veteran underwent another VA examination.  
With regard to dysphagia, the Veteran has difficulty in 
swallowing solids.  This has been present for about two years 
and has been worse since January 2006.  It occurs daily at 
every meal.  He has no problems with liquid food or liquids 
that are thick, such as the consistency of yogurt.  He 
initially began having difficulty swallowing food such as 
bread, thus he had to use fluids or water to wash the bread 
down.  Since January 2006, he has had a problem with all 
types of solids with the sense of the food sticking in his 
lower throat at about the level of the sternal notch when he 
points to his throat.  He finds that he has to blend his food 
and wash his food down with liquids.  Sometimes the food 
sticks and he has to regurgitate or stick his finger down his 
throat or cough to expel the food that seems to be stuck in 
his throat.  The Veteran complained of heartburn or pyrosis 
since 1984.  The heartburn occurs about 25 to 30 minutes 
after a meal.  He has the feeling of a burning sensation 
beginning in his epigastric region and ascending up the 
midline of his chest into his throat and into his mouth.  
There is a sense of burning in his throat and he has a bitter 
taste of acid in his mouth.  Sometimes food comes up.  
Sometimes he can taste what he has just eaten.  This 
sometimes occurs when he is upright but it occurs mostly at 
night if he is lying down.  It is worse at night.  He had 
esophagogastric endoscopy study in March 2006, and he was 
found to have a hiatus hernia and erosions in his esophagus, 
which are compatible with GERD.  Since 2003, he has had about 
7 to 8 episodes of hematemesis.  His most recent episode 
occurred in June 2006.  He sought emergency room treatment, 
where he vomited blood with his food.  With regard to melena, 
he has had blood in his stool this past year and on 
colonoscopy he was found to have hemorrhoids.  His first 
blood in the stool occurred around February 2006.  He 
recalled no tarry stools.  He has had GERD since 1984.  It 
has been described with the sense of acid coming up into his 
throat, particularly at night.  Sometimes he regurgitates 
food after eating.  Particularly if he eats too much he will 
regurgitate.  He notes he has had about six episodes of 
regurgitating food since January 2006.  He has nausea and 
vomiting.  This began about five months to six months ago and 
occurs about two to three times a month.  If his food tastes 
bad, he will vomit.  His most recent episode was in June 
2006.  When he sometimes vomits, he cannot stop, and in the 
June episode he became dehydrated and went to the hospital 
where he had IV fluids.  This may also have been the time 
when he had hematemesis.  He takes Phenergan suppositories 
for nausea and vomiting; pantoprazole for reflux; 
metoclopramide to help prevent reflux; and, takes Zantac at 
bedtime.  The examiner noted that his general state of health 
appears to be well in spite of his history.  He does have on 
CBC a mild normochromic normocytic anemia with a hemoglobin 
of 12.6 and a hemtocrit of 38.4.  His nutrition appears to be 
good.  His height is 72 inches.  His weight on August 25, 
2006 was 167 with a BMI of 23 and a month ago in July 2006 
was 168 and his BMI was also 23.  The BMI is in normal range.  

The examiner summarized the KUB and upper GI series conducted 
in July 2006.  The survey film of the chest and abdomen is 
unremarkable.  Swallowing function is normal.  There is a 
small sliding hiatal hernia with reflux to the level of the 
thoracic inlet.  There is no esophageal stricture or 
ulceration.  The stomach and duodenal bulb are free of acute 
ulceration.  There is mild thickening of the duodenal folds, 
consistent with duodenitis.  The impression was small sliding 
hiatal hernia with reflux to the level of the thoracic inlet, 
and thickening of the duodenal folds consistent with 
duodenitis.  

The examiner summarized the upper GI series conducted in 
March 2005 and this also showed a small sliding hiatal 
hernia, but this time there was no reflux.  There were 
changes suggesting mild duodenitis in that study.  

The examiner summarized the upper GI series conducted in 
August 2006.  The survey film of the abdomen is unremarkable.  
Swallowing function is normal.  The sliding hiatus hernia is 
again noted with reflux to the level of the thoracic inlet.  
There was no esophageal stricture or ulceration.  The stomach 
and duodenum are normal in appearance.  The impression was no 
appreciable change from approximately one month earlier in 
July 2006.  Sliding hiatal hernia with reflux but no 
esophageal stricture or ulceration.  A month ago, duodenitis 
was also noted.  In August 2006, CBC was normal with the 
exception of a decrease in hemoglobin and hematocrit of 12.6 
and 38.4 respectively.  The normal values for these entities 
are 14-18, and 42-52 respectively.  The diagnoses were small 
sliding hiatus hernia with GERD to the level of the thoracic 
inlet with no obstruction; duodenitis; and, mild normochromic 
normocytic anemia.  

In September 2008, the Veteran underwent another VA 
examination.  The examiner noted review of the claims folder.  
The examiner noted that the Veteran's symptoms of GERD have 
been probably continuous and probably symptomatic to the 
extent that he has been regularly followed by the 
gastroenterologist.  Over 28 years, he has had almost 14 to 
15 EGDs performed, so he is undergoing an EGD almost every 
other year.  Most of the time, he has been diagnosed just 
with GERD and hiatal hernia.  Sometimes he has been told that 
he has developed some erosion in his esophagus.  In his last 
EGD, they also did an esophageal dilatation.  That probably 
says that he may have developed slight stricture in the 
esophagus for which he needed a dilatation because he said he 
was having trouble swallowing food.  The examiner asked for a 
positive history about having any symptoms of regurgitation 
of food in which he would be spitting up some blood.  He 
reported a history of spitting up blood, but that is 
occasionally.  When asked about occult blood in the stool, he 
is not sure that it is happening with any regularity, maybe 
very occasionally.  The examiner noted that an occult blood 
test was performed in June 2008 which was negative.  He gave 
a history of on and off bleeding in the rectum, but it is 
fresh blood on the tissue.  His last colonoscopy was 
performed in 2006, and at that time he reported that internal 
hemorrhoids were the cause for the fresh bleeding in the 
bowel movement.  The Veteran reported that over the years he 
has been told that he is slightly anemic.  His anemia is not 
symptomatic, but on the blood test he has been told multiple 
times that he is slightly anemic, but there is no need for 
any treatment, including iron pills.  The examiner reviewed 
the claims folder and cited to multiple blood tests, which 
reflected hemoglobin and hematocrit levels.  The examiner 
concluded that his blood count and hemoglobin are slightly 
low, which can be considered mild anemia.  The examiner noted 
that although he is not symptomatic, he does give a history 
of occasional vomiting where there is blood.  There is 
occasional blood in his stool, maybe occult blood, but test 
shows negative, but he does have frank blood in the stool, 
which has been reported due to internal hemorrhoids.  After 
reviewing the Veteran's chart, his blood tests, history of 
bleeding, and chronic GERD symptoms, history of bleeding from 
internal hemorrhoids, multiple blood tests over the last 15 
years or more, and many reports showing that he has mild 
anemia on a constant basis, the examiner opined that his 
chronic mild anemia is due to his GERD and hiatal hernia and 
internal hemorrhoids.  

The Board notes receipt of the Veteran's increased rating 
claim in September 2000.  In addition to the VA examination 
reports which are summarized hereinabove, the Board has 
reviewed the entirety of the Veteran's voluminous private and 
VA treatment records, pertaining to his hiatal hernia with 
GERD.  The Board also notes review of the Veteran's testimony 
before the Board in July 2003, the lay statements submitted 
from the Veteran in support of his claim, and the articles 
pertaining to GERD, to include the November 2003 article from 
the Cleveland Clinic Journal of Medicine, entitled 'GERD 
pathogenesis, pathophysiology and clinical manifestations'.  

Based on the subjective complaints, and objective findings 
detailed hereinabove, the Board has determined that a 
disability rating in excess of 30 percent is not warranted 
for the Veteran's hiatal hernia with GERD.  The medical 
evidence clearly reflects that the Veteran experiences 
persistent dysphagia, pyrosis and regurgitation as a result 
of his hiatal hernia with GERD.  A 60 percent disability 
rating under Diagnostic Code 7346 is not warranted, however, 
as the evidence of record does not reflect that the over the 
nine year course of this appeal that the Veteran has 
experienced material weight loss.  As detailed in the 
November 2001 VA examination, his weight was 154 pounds, and 
in August 2006 his weight was reflected as 167 pounds.  Thus, 
the record reflects that the veteran has actually gained 
weight over the years.  The treatment records on file reflect 
a fluctuation of weight in the 150's and 160's, but there is 
no evidence that any such fluctuation is due to his hiatal 
hernia with GERD nor is there evidence of material weight 
loss due to his hiatal hernia with GERD.  The evidence of 
record also does not reflect moderate anemia, as required 
under the diagnostic criteria for a 60 percent disability 
rating.  As detailed, the September 2008 VA examiner reviewed 
the entire medical evidence of record and specifically 
determined that the Veteran had mild anemia, and stated that 
such anemia was due to his hiatal hernia with GERD, and his 
nonservice-connected hemorrhoids.  His anemia levels have 
never been characterized as moderate.  Likewise, he does not 
require treatment for his anemia.  The evidence of record 
also does not reflect that the Veteran has symptom 
combinations productive of severe impairment of health.  
While it is clear that the Veteran suffers chronic symptoms 
related to his hiatal hernia with GERD, including dysphagia 
and pyrosis on a daily basis, and has also experienced 
hematemesis and vomiting occasionally, the evidence of record 
does not reflect severe impairment of health.  In fact, none 
of the VA examiners have characterized the Veteran's health 
as severely impaired due to his hiatal hernia with GERD.  His 
nutrition has been characterized as good.  As detailed, the 
August 2006 VA examiner stated that his general state of 
health appeared to be well in spite of his history and 
symptomatology.  Thus, based on review of the subjective 
complaints of the Veteran, and the objective evidence of 
record, the Board is unable to determine that a 60 percent 
disability rating is warranted under the diagnostic criteria 
for hernia hiatal.  There is otherwise no other diagnostic 
code which could provide for a higher disability rating.

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the 
evidence in this case shows that the impairment associated 
with the service-connected disability at issue fits squarely 
within the schedular rating criteria.  Extraschedular 
consideration is therefore not appropriate.  At any rate, the 
record contains no objective evidence that the Veteran's 
hiatal hernia with GERD has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  The Board acknowledges 
that the Veteran has sought emergency treatment related to 
vomiting blood; however, such cannot be characterized as 
frequent periods of hospitalization.  Accordingly, the Board 
finds that 38 C.F.R. § 3.321 is inapplicable.

For the reasons and bases expressed above, the Board has 
concluded that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 30 percent 
for hiatal hernia with GERD. 


ORDER

Entitlement to a disability rating in excess of 30 percent 
for hiatal hernia with GERD is not warranted.  To this 
extent, the appeal is denied.


REMAND

Lumbar spine disability

With his May 2003 claim to reopen, the Veteran submitted two 
pages of VA medical records from the Houston VA Medical 
Center (VAMC) dated in October 1987.  It is not entirely 
clear at this juncture whether such evidence constitutes new 
and material evidence under 38 C.F.R. § 3.156; however, it 
does appear that such records were not in the claims file at 
the time of the July 2000 Board decision.  Nevertheless, VA 
has constructive knowledge of documents generated by VA 
medical facilities even if the said records are not 
physically part of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  In a precedent opinion, the VA General 
Counsel held that when a decision is entered on or after July 
21, 1992, a failure to consider records which were in VA's 
possession at the time of that decision, although not 
actually in the record before the RO, may constitute clear 
and unmistakable error, if such failure affected the outcome 
of the claim.  VAOPGCPREC 12-95.  The RO should request all 
pertinent treatment records from the Houston VAMC dated in 
1987.

Sleep disorder

The Veteran contends that he has a sleep disorder which is 
secondary to or aggravated by his service-connected hiatal 
hernia with GERD.  See 38 C.F.R. § 3.310.

In August 2006, a VA examiner conducted a physical 
examination of the Veteran, and in October 2008 conducted a 
review of the claims folder, and opined that it is at least 
as likely as not and probably most likely that the Veteran's 
service-connected gastroesophageal reflux disorder aggravates 
and causes his sleep disability.

An August 2006 private polysomnogram report reflects that the 
Veteran underwent a sleep study.  It was noted that the 
Veteran was a law student who has a history of GERD.  When he 
lies flat at times he has a sensation of choking and wakes up 
and sits up twice per night for this.  The assessment was 
obstructive sleep apnea; insufficient sleep syndrome; 
significant elevated arousal index consistent with underlying 
airway resistant syndrome versus GERD; and brief run of 
supraventricular tachycardia.  The examiner commented that 
the Veteran may have several problems that are contributing 
to his sleepiness.  He is a law student who does not give 
himself adequate amounts of time to sleep, particularly 
during the week when he is commuting back and forth to law 
school and studying.  His insufficient sleep syndrome is due 
to such inadequate sleep.  His quality of sleep is poor and 
he has frequent arousals which may be well related to his 
sleep apnea.  Although his sleep apnea is only mild it is 
well known that people with mild apnea can still have 
significant excessive somnolence.  

In September 2008, a VA examiner, K.S., M.D., conducted a 
review of the claims folders and offered an opinion with 
regard to the etiology of the Veteran's claimed sleep 
disorder.  The examiner referred to a respiratory 
compensation and pension examination (date not provided) 
which was conducted by the same examiner for the Veteran's 
sleep apnea, and the examiner also referred to a sleep study 
that was performed on April 8, 2008 by Dr. A.  The examiner 
stated that the sleep study report was going to be submitted 
which showed that there was no evidence of a sleep disorder, 
sleep disorder breathing, or abnormal movements.  The 
September 2008 VA examiner opined that the Veteran does not 
have a sleep disorder, and in an October 2008 addendum 
opinion opined that the Veteran has "sleep disturbance" 
which is a symptom of GERD, but the Veteran does not have 
sleep apnea.

The Board notes that the report of the sleep study reportedly 
in April 2008 by Dr. A. and referred to by the August 2008 VA 
examiner does not appear to be in the claims file.  Since the 
examiner's opinion that the Veteran does not have a current 
sleep disorder is based largely on the sleep study, the sleep 
study report must be associated with the claims folder and 
thus available for appellate review.  

Moreover, in view of the need to return the case to the RO 
for the foregoing reasons, the Board believes it appropriate 
to request further examination in order to clarify the 
seemingly conflicting findings of the August 2006 and 
September 2008 examiners.  

The Board acknowledges the long appellate history of this 
case and regrets further delay with regard to the lumbar 
spine and sleep disability issues.  However, the additional 
development outlined above is necessary to fully meet VA's 
duty to assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  All pertinent VA outpatient treatment 
records should be obtained for the year 
1987 from the Houston VAMC.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

2.  The report of the sleep study that 
was performed on April 8, 2008, should be 
associated with the claims folder.

3.  The Veteran should then be scheduled 
for an appropriate VA examination (by an 
examiner other than the examiner who 
conducted the September 2008 examination) 
to ascertain the nature and etiology of 
his claimed sleep disorder, to include 
ascertaining the relationship between the 
Veteran's claimed disability and his 
service-connected hiatal hernia with 
GERD.  It is imperative that the claims 
folder be reviewed in conjunction with 
the examination.  The examiner should 
respond to the following:

a)  Is a medical diagnosis for a sleep 
disability warranted?  If so, please 
clearly set forth the medical diagnosis. 

b)  If the Veteran does have a medically 
diagnosed sleep disability, is it at 
least as likely as not (a 50 percent or 
higher degree of probability) that such 
sleep disability is proximately due to 
the Veteran's service-connected hiatal 
hernia with GERD;

c)  If the Veteran does have a medically 
diagnosed sleep disability, is it at 
least as likely as not (a 50 percent or 
higher degree of probability) that such 
sleep disability is aggravated by the 
Veteran's service-connected hiatal hernia 
with GERD.

All opinions and conclusions expressed 
must be supported by a complete 
rationale.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


